DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokairin (US 2013/0038364) in view of Roohparvar (US 5,760,655).
Regarding claim 1, Tokairin teaches an oscillator (Figure 8) comprising:
a charge and discharge circuit (18) which generates a first oscillation signal (X1) according to a clock signal (Q) using a first constant current (from B1) and a second oscillation signal (Y1) according to an inverted clock signal (QB) using the first constant current (from B1);
an integrating circuit (17) which generates a first comparison voltage (Vcmp; when C1 is connected to node N4) reflecting an amount of change in the first oscillation signal (X1) based on a comparison reference voltage (Vref) and a second comparison voltage (Vcmp; when C2 is connected to node N4) reflecting an amount of change in the second oscillation signal (Y1) based on the comparison reference voltage (Vref); and
a comparison circuit (11, 13, 14) which generates the clock signal (Q) and the inverted clock signal (QB) according to a result of comparison (with 13) between the first oscillation signal (X1) and the first comparison voltage (Vcmp; when C1 is connected to node N4) and a result of comparison (with 14) between the second oscillation signal (Y1) and the second comparison voltage (Vcmp; when C2 is connected to node N4).
Tokairin fails to teach a second constant current.
It is well-known to those of ordinary skill in the art to supply multiple mirrored currents to switched capacitors of a relaxation oscillator. For example, see figures 2 and 5 of Roohparvar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the oscillator of Tokairin with multiple mirrored, constant currents because such a modification would have been implementing a well-known relaxation oscillator current source.
As for claim 2, Tokairin modified by Roohparvar teaches a bias circuit (15; see details in figure 10. Figure 13 teaches current control) which generates a bias reference voltage (Vref) and the comparison reference voltage according to a frequency control signal (Ctrl1) and generates a bias current (See current control in figure 13) using the bias reference voltage,
wherein the charge and discharge circuit generates the first and second constant currents proportional to the bias current by mirroring the bias current (See mirrored currents in Roohparvar).
Regarding claims 12 and 16, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1 and 2.

Allowable Subject Matter
Claims 3-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Tokairin, taken alone or in combination with other references, fails to teach:
“a second integrator which generates the second comparison voltage by integrating a difference between the second oscillation signal and the comparison reference voltage.”, as set forth in claim 3;
“wherein the bias circuit includes: a reference voltage generator which generates the bias reference voltage and the comparison reference voltage which is less than the bias reference voltage according to the frequency control signal; and a bias current generator which generates a constant current proportional to the bias reference voltage as the bias current, wherein the bias current generator includes a temperature compensation resistor part to which the bias current is supplied and which maintains a constant resistance value according to a change in temperature.”, as set forth in claim 8;
“generating, by a second integrator, the second comparison voltage by integrating a difference between the second oscillation signal and the comparison reference voltage.”, as set forth in claim 13.

Conclusion
The prior art made of record and not relied upon teaches relaxation oscillators, comprising: charge/discharge circuits, integrators, comparators, and SR latches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 4, 2022